                                                                               ~   ,1 ! . '\        1·
                                                                      DOC:
                                                                                                >

                                                                               : ' ! !_ I      ,f   J




UNITED STATES DISTRICT COURT                                          DOC:i:
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
MARTIN S. GOTTESFELD,
                                                                      DA1T: l l l .I '                   J\q\~~~:---·::
                                   Plaintiff,
                 -against-                                               18   CIVIL                 10836 (PGG)

                                                                              JUDGMENT
ACTING DEPUTY DIRECTOR DA YID
ANDERSON, WARDEN ESKER L. TA TUM,
MEDICAL DIRECTOR ANTHONY
BUSSONICH, and ACTING DIRECTOR
HUGH J. HUR WITZ,
                      Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated March 6, 2020, Defendants' motion is granted, and Plaintiffs

claims are dismissed. Any pending motions are denied as moot. This Court certifies under 28

U.S.C. § l 915(a)(3) that any appeal from this order would not be taken in good faith, and therefore

in forma pauperis status is denied for the purpose of an appeal; accordingly, the case is closed.



Dated: New York, New York

          March 9, 2020

                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:

                                                                     ~
